460 F.2d 292
Roy Lee DIMMICK, Petitioner-Appellant,v.STATE OF ALASKA, Respondent Appellee.
No. 72-1137.
United States Court of Appeals,Ninth Circuit.
May 15, 1972.

Ronald G. Birch, Birch & Jermain, Anchorage, Alaska, for petitioner-appellant.
John E. Havelock, Atty. Gen., Seaborn J. Buckalew, Jr., Dist. Atty., Robert L. Eastaugh, Stephen G. Dunning, Asst. Dist. Attys., Anchorage, Alaska, for respondent-appellee.
Before MERRILL, ELY, and WRIGHT, Circuit Judges.
PER CURIAM:


1
Dimmick is an Alaska State prisoner.  After exhausting his state remedies, he applied for habeas relief in the District Court.  After conducting an evidentiary hearing, the District Court denied the sought relief, and Dimmick appeals.


2
The only question presented is whether Dimmick has such standing as to benefit from the alleged infringement of the constitutional rights of one who participated in the offense for which Dimmick was convicted.  Under the law of this Circuit, the question must be answered in the negative.  See Byrd v. Comstock, 430 F.2d 937 (9th Cir. 1970).  Cf. People v. Varnum, 66 Cal. 2d 808, 59 Cal.  Rptr. 108, 427 P.2d 772 (1967).


3
Affirmed.